       Case 1:20-cv-00651-GLS-DJS Document 7 Filed 06/11/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF NEW YORK


REV. STEVEN SOOS,                            )
                                             )
REV. NICHOLAS STAMOS,                        )
                                             )
DANIEL SCHONBRUN,                            )
                                             )
ELCHANAN PERR and                            )
                                             )
MAYER MAYERFELD                              )
                                             )
                      Plaintiffs,            )        Case No. 1:20-cv-0651
            v.                               )
                                             )
ANDREW M. CUOMO, Governor of the )
State of New York, in his official capacity, )        ORDER TO SHOW CAUSE
                                             )
LETITIA JAMES, Attorney General of the )
State of New York in her official capacity, )
 and                                         )
                                             )
BILL DE BLASIO, Mayor of the City            )
of New York, in his official capacity,       )
                                             )
                      Defendants.            )


       Sharpe, United States Senior District Judge:

       THIS MATTER coming upon the Court upon the Motion of Plaintiffs for a Temporary

Restraining Order (“TRO”) and Order to Show Cause why a TRO and Preliminary Injunction

(“PI”) should not issue; and

       THE COURT NOTING that Plaintiffs, which include two Catholic priests in northern

New York and three Jewish individuals in New York City, allege that Defendants, New York state

and local officials, are violating several constitutional and state-law rights by implementing and

enforcing several Executive Orders pertaining to the COVID-19 pandemic. Plaintiffs specifically

allege that the Executive Orders’ prohibition on religious gatherings over a certain size violates
       Case 1:20-cv-00651-GLS-DJS Document 7 Filed 06/11/20 Page 2 of 3




the First and Fourteenth Amendment of the U.S. Constitution and state-law restrictions on the

separation of powers and the Governor’s use of emergency powers;

       THE COURT NOTING that Plaintiffs have requested that Defendants be temporarily

restrained and preliminary and permanently enjoined from enforcing any gathering limits on

Plaintiffs’ religious gatherings, or, in the alternative, from enforcing any gathering limits on

Plaintiffs’ religious gatherings greater than Defendants have imposed on essential retail businesses

and the mass demonstrations approved by Defendants Governor Andrew Cuomo and New York

City Mayor Bill de Blasio;

       THE COURT NOTING that Plaintiffs seek the aforementioned relief effective for the

upcoming Sabbath at sundown June 12, 2020, and for Masses on June 14, 2020;

       THE COURT FINDING that Plaintiffs have provided sufficient reasons why the Court

should employ an expedited procedure under Local Rule 7.1(e) given the immediacy of Plaintiffs’

application.

       IT IS HEREBY ORDERED that Plaintiffs’ application is granted such that the Court will

employ an expedited procedure to hear this matter.

       IT IS FURTHER ORDERED THAT:

       1. Defendants show cause why a temporary restraining order and preliminary injunction

           should not be issued under Federal Rule of Civil Procedure 65 granting Plaintiffs the

           following relief:

           Restraining Defendants from enforcing any gathering limits on Plaintiffs’
           religious gatherings, or, in the alternative, from enforcing any gathering limits
           on Plaintiffs’ religious gatherings greater than Defendants have imposed on
           essential retail businesses and the mass demonstrations approved by Defendants
           Cuomo and de Blasio.
      Case 1:20-cv-00651-GLS-DJS Document 7 Filed 06/11/20 Page 3 of 3




      2. Defendants must submit a brief on this issue of no more than 25 pages on or before

          _____________________.

      3. The Court shall hold a temporary restraining order and preliminary injunction hearing

          at ____________________________. The hearing shall be held via Zoom

          videoconference. The Court shall provide the necessary link to counsel via email prior

          to hearing.

      4. If either party wishes to introduce testimony at the hearing, it must provide reasonable

          advance notice to the Court and the other party prior to the June 12, 2020 hearing.

      5. Plaintiff must serve a copy of this Order and the papers on which it is based on

          Defendants on or before ______________________________.


Dated: 06/11/2020
                                                           Gary L Sharpe.
                                                           United States Senior District Judge
